DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required Claim 25 recites in lines 1-2 “wherein a seal and/or an O-ring is provided on the piston” (emphasis).  The limitation implies two separate sealing elements i.e. a “seal” and an “O-ring” provided on the piston. Nowhere in the written description is there a disclosure or suggestion that the piston includes a seal and an O-ring as distinct elements provided on the piston.  Rather, the written description merely submits that a seal is provided on the piston, and that said seal may be an O-ring (page 9 of the written description recites that “the outlet orifice of conical bushing 2 is able to be sealed by a piston 8, and a seal 9, in particular an O-ring, is situated on piston 8 in order to increase the tightness”).  As such, the specification fails to provide proper anteceded basis for the claimed subject matter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a configuration wherein a separate seal and O-ring are provided on the piston, as recited by claim 25, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claim 16, 19, 20 and 22 are objected to because of the following informalities: 
In claim 16, lines 5-6, the recitation “the external thread located on a side a side of the slotted bushing” appears that it should recite - - the external thread located on a side of the slotted bushing - -.
In claim 19, line 3, the recitation “a control lever” appears that it should recite - - the control lever - -.
In claim 20, line 2, the recitation “the piston rob” appears that it should recite - - the piston rod - -.
In claim 22, lines 2-3, the recitation “the piston seal is connected to the threaded sleeve a keyed connection” appears that it should recite - - the piston seal is connected to the threaded sleeve by a keyed connection - -.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites in lines 1-2 “wherein a seal and/or an O-ring is provided on the piston” (emphasis).  The limitation implies two separate sealing elements i.e. a “seal” and an “O-ring” provided on the piston. Nowhere in the written description is there a disclosure or suggestion that the piston includes a seal and an O-ring as distinct elements provided on the piston.  Rather, the written description merely submits that a seal is provided on the piston, and that said seal may be an O-ring (page 9 of the written description recites that “the outlet orifice of conical bushing 2 is able to be sealed by a piston 8, and a seal 9, in particular an O-ring, is situated on piston 8 in order to increase the tightness”).  As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Allowable Subject Matter
Claims 16-24 and 26-31 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DANIEL D YABUT/Primary Examiner, Art Unit 3656